Citation Nr: 0010912	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-20 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for shell fragment 
wound scars of the right upper arm and right buttocks, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for shell fragment 
wound scars of the right temple, forehead and occipital 
areas, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from May 1943 to July 1945.

This appeal arises from a September 1998 rating decision of 
the Chicago, Illinois Regional Office (RO), which assigned a 
30 percent evaluation for PTSD (previously rated as anxiety 
reaction) effective from the date of claim in March 1998; and 
denied entitlement to increased evaluations for scars of the 
head, right arm and right buttock.  This appeal also arises 
from a November 1998 rating decision which denied entitlement 
to TDIU benefits.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's shell fragment wound scars of the right 
upper arm have faded away with no evidence of residual 
disability; there is no evidence of residual disability 
resulting from scars of the right buttock.

3.  A shell fragment scar of the head is manifested by a 
linear 3 inch scar over the top of the parietal area of the 
head; clinical evidence demonstrates that the parietal scar 
is well healed, non-tender and non-adherent; and there is no 
evidence that the scar is severely disfiguring, or of marked 
discoloration, or color contrast, or the like.

4.  The veteran's PTSD is productive of occupational and 
social impairment with deficiencies in most areas such as 
work and family relations, judgment, thinking or mood due to 
such symptoms as intermittently illogical, obscure or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and an 
inability to establish and maintain effective relationships. 

5.  The veteran is precluded from performing all forms of 
substantially gainful employment as a result of his service 
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent schedular 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (1999).

2.  The criteria for the assignment of a rating in excess of 
10 percent for shell fragment wound scars of the right upper 
arm and right buttocks have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321, Part 4 to 
include 4.1, 4.2, 4.7, 4.10, Diagnostic Codes 7803, 7804, 
7805 (1999).

3.  The criteria for the assignment of a rating in excess of 
10 percent for shell fragment wound scars of the right 
temple, forehead and occipital areas have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321, Part 4 
to include 4.1, 4.2, 4.7, 4.10, Diagnostic Codes 7800, 7803, 
7804, 7805 (1999).

4.  The criteria for the assignment of a total disability 
rating based on individual unemployability due to service 
connected disabilities have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual background

A mid-March 1945 notation shows that there were multiple 
small fragment wounds of the right temple, forehead, occiput, 
right upper arm, and right buttocks.  The diagnosis was 
multiple fragment wounds.  Several days later, it was noted 
that following a period of clouded consciousness, the veteran 
was dressed and taken to an aid station.  He reported that a 
mortar shell had struck his helmet.  The wound was dressed.  
The only bleeding wound was to the right temple.  On 
examination, there were several small scars of the posterior 
surface of the right arm, two on the right buttock, the right 
temple, face and scalp.  All of the wounds were healed; none 
were large.  The veteran complained of a constant dull 
headache.  

A neuropsychiatric consultation from late in March 1945 
indicates that the veteran could have post-concussion 
headaches.  Or symptoms could be entirely functional.  It was 
noted that the later was probable.  If the veteran had been 
hit on the head, there would be no question of the latter 
diagnosis.  In either case, evacuation was suggested.  The 
diagnosis was changed from multiple fragment wounds to 
headaches.  

In May 1945, it was noted that the veteran had been suffering 
from headaches, nervousness, dizzy spells, and bad dreams of 
combat.  Slight startle reaction was noted.  The diagnosis 
was changed from headaches to psychoneurotic anxiety.   

A June 1945 report of medical survey shows that the veteran 
had been admitted with complaints of headaches and 
nervousness.  Physical examination to include neurological 
examination and laboratory reports to include x-rays of the 
skull revealed no evidence of bone pathology.  There was a 
small metallic fragment in the scalp on the right lateral 
frontal area and a minute fragment in the left cheek.  He 
related having dreams of combat situations.  The diagnosis 
was anxiety psychoneurosis.  It was recommended that the 
veteran be discharged from service.

By rating decision in August 1945, service connection was 
awarded for anxiety psychoneurosis evaluated as 50 percent 
disabling; scars of the right temple, forehead and occiput 
region, residuals of shell fragment wounds, evaluated as 10 
percent disabling; and scars of the right upper arm and right 
buttocks, evaluated as 10 percent disabling.  

A September 1947 x-ray report revealed a 4 mm. metallic 
foreign body over the right anterior temporal region external 
to the skull.  There was no evidence of fracture or 
pathological change of the skull proper. 

On VA examination in September 1947, there was a small white 
scar of the right upper arm.  On orthopedic examination, 
there were small superficial circular scars the size of a 
match head of the right temple, forehead and occipital region 
of the head.  The scars were non-adherent and non-
symptomatic.  There were circular scars of the outer side of 
the right arm the size of a shoe button that were non-
adherent and non-symptomatic.  There was normal range of 
motion of muscle groups V and VI of the arm.  There were 
numerous scars of the right buttock that were non-adherent 
and non-symptomatic.  There was normal range of motion of 
muscle group XXVII of the thighs.  Range of motion of the 
spine, arms and legs was normal.  The diagnoses were residual 
shrapnel fragment wounds of the anterior and posterior head, 
right upper arm and right buttock, normal range of motion of 
all areas, history of headaches, and normal reflexes of the 
entire body.  

On VA fee basis psychiatric examination in September 1947, 
the veteran exhibited a good bit of emotional tension which 
was also manifested by headaches.  The diagnosis was chronic 
psychoneurosis anxiety.  

By rating decision in October 1947, a 30 percent evaluation 
was assigned for the veteran's psychoneurosis effective from 
December 1947.   

VA x-rays of the skull in September 1950 failed to reveal any 
evidence of fractures or increased intracranial pressure or 
calcifications.  Two small bodies of metallic consistency 
were noted overlying the right abscess of the frontal bone 
apparently in the soft tissue.  There was a second foreign 
body in the soft tissues anterior to the posterior portion of 
the left zygomatic arch.  

By rating decision in October 1950, the 30 percent evaluation 
for anxiety reaction was reduced to 10 percent disabling, 
effective from December 1950.

On VA psychological evaluation in January 1998, the veteran 
reported that following service he worked at odd jobs, he ran 
a bulldozer and eventually went back into farming.  He farmed 
from 1948 until 1991 when he fell and fractured his back.  He 
had been married since 1947.  Frequency of combat nightmares 
had diminished in the last 3 to 4 years.  His sleep was 
restless.  The veteran reported that he had never been a good 
reader.  In September 1997, the veteran became very confused 
and disoriented.  Reportedly, he would often forget about 
recent events.  He described himself as easygoing and 
relaxed.  His wife stated that he had become mellower over 
the years.  He had been sleeping more recently and did not 
wander at night.  He continued many of his hobbies and 
activities that include gardening, mowing the lawn, fishing, 
mushroom hunting and looking for herbs.  The veteran was new 
to treatment at VA and currently was followed by the Decatur 
Clinic.  

On examination, the veteran was dressed very casually but was 
neat in appearance.  He was very cooperative and friendly 
during testing and presented as a very polite gentleman.  
Speech was logical; however, spontaneous speech often lacked 
connecting words.  The veteran admitted to having problems in 
mental tracking and comprehension.  The veteran's son 
reported that the veteran's speech had always been difficult 
to understand.  Gross motor and gait were slowed but intact.  
The veteran was alert and oriented to person and place.  He 
was unable to provide the correct day, date, month or year.  
There was no evidence of psychotic process.  Mood was 
reported as euthymic and affect was broad.  He was easy going 
and open.  

Psychological testing was administered.  Attention was in the 
average range.  He had difficulty in sustaining attention 
over complex tasks or time lapse.  With regard to language 
functioning, the veteran's performance was average on a test 
of confrontation naming.  Verbal fluency testing was severely 
impaired.  Spontaneous speech contained no paraphasias but he 
had word finding problems.  Visuospatial processing suggested 
significant problems in visual organization and nonverbal 
abstract reasoning.  Performance subtests suggested intact 
immediate memory and attention.  Verbal abstract reasoning 
was within the borderline range.  Testing showed mild 
problems in new learning and severe problems in recall.  
Emotional functioning testing showed symptoms of mild 
depression.  He admitted to withdrawing from social 
activities.  He lacked energy as well as experiencing 
cognitive changes in memory and concentration.  Current 
neuropychological test results were consistent with a 
progressive dementing process.  The pattern of results was 
diffuse in nature with a decline over a broad range of 
functions.  There were no clear cut focal deficits noted.  
There was mild to moderate impairment with decreased 
cognitive flexibility and a decrease in abstract functioning.  
Attention and concentration were average.  Language function 
was grossly intact with long term problems noted in 
expressive speech and/or verbal fluency.  The veteran's past 
closed head injuries quite likely predisposed him to his 
current cognitive changes.  He also reported mild symptoms of 
depression primarily reflecting his concern about changes in 
memory and decline in health.  The diagnostic impressions 
were dementia, not otherwise specified (probable dementia of 
the Alzheimer's type with preexisting closed head injuries) 
and mild depression.  

In March 1998, the veteran filed a claim for increased 
evaluations for his service connected disabilities.  

Received in April 1998 was a report from Chrisann Schiro-
Geist, Ph.D., a vocational expert, entitled Generally 
Accepted Vocational Principles.  It was requested that this 
document be compared with the veteran's symptoms.  Also 
received was a copy of a section regarding pain from The 
Guide to the Evaluation of Permanent Impairment from the 
American Medical Association.  It was requested that the pain 
intensity/frequency grid be compared to the veteran's service 
connected disability.  

These submissions, however, contain no specific findings 
pertaining to the veteran's increased rating claims.  As a 
lay person, relying on a generic medical treatise or 
vocational report, the veteran is not qualified to render a 
medical opinion as to the level of disability present 
regarding the service connected disabilities.  See Wallin v. 
West, 11 Vet. App. 509, 514 (1998) (holding that treatise 
evidence cannot simply provide speculative generic statements 
not relevant to the veteran's claim," but, "standing alone," 
must include "generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion" 
(citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see 
also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  The 
submissions supplied by the veteran simply provide 
speculative generic statements.  Therefore, the 
aforementioned statements provide no probative value in the 
consideration of the veteran's claims. 

A claim for TDIU benefits was received in May 1998.  It was 
indicated that the veteran became too disabled to work in 
August 1991 and that he had been a self employed farmer from 
1947 to 1991.  The veteran had one year of high school and 
attended a farming course one night per week from July 1949 
to June 1953.  

On VA scar examination in June 1998, the veteran's claims 
folder was reviewed.  Current symptoms were mainly related to 
small scars which had slowly disappeared over a period time 
but resulted in residual nerve damage (which would be 
evaluated on psychiatric examination).  On examination, there 
was a linear 3 inch scar over the top of the parietal area of 
the scalp.  The scar was transverse over the parietal bone 
both right and left of the mid-line.  The scar had a soft 
texture and was well healed, non-tender and non-adherent.  
There was no ulceration, depression, inflammation, keloid 
formation or disfigurement.  There was no functional 
limitation caused by the scar.  The veteran reported shrapnel 
scars of the elbow joint and arm on the right that had faded 
away.  X-rays of the skull showed a tiny metallic fragment 
over the right frontal area; the rest of the skull was 
unremarkable.  X-rays of the right forearm and humerus showed 
that bony structure was intact and there was no soft tissue 
foreign body.  The diagnosis was head trauma of the right and 
left sides with shrapnel wounds and scarring of the scalp.

On VA psychological evaluation in June 1998, it was noted 
that the examiner reviewed the veteran's claims folder.  The 
veteran reported that he had not received any further 
inpatient or outpatient treatment for his psychiatric 
disability since service.  The veteran had continued to 
exhibit signs of an anxiety disorder and dementia.  He was 
retired and was currently able to do very little due to 
frustration, anger control problems, persistent anxiety, 
concentration problems, reduced intellectual functioning and 
visual-spatial disorientation.  He also appeared to be 
suffering from depression.  

On examination, the veteran's personal appearance and hygiene 
were neat and clean.  Posture, gait and motor activities were 
essentially within normal limits for his age and physical 
condition.  Speech was somewhat slurred and hesitant.  Mood 
was neutral overall but the veteran became affectively sad 
and slightly tearful when discussing wartime traumas.  He was 
at times tangential, fragmented and disjointed in speech 
patterns.  Quality of associations was poor.  He was oriented 
to time, person and place.  Concentration was generally poor.  
Recent and intermediate memory were quite impaired.  Long 
term memory was only slightly impaired.  Judgment was 
slightly limited.  Insight was somewhat limited.  The veteran 
was suffering from mild to moderate generalized dementia.  
The diagnosis of generalized anxiety disorder represented 
outdated terminology for what appeared to be a history of 
PTSD.  A review of the evidence supported the fact that the 
veteran had been suffering from PTSD from 1945.  His decline 
in cognitive abilities appeared to be a complicating factor 
in his anxiety disorder with depression becoming more 
evident.  

The veteran had significant social impairment as a result of 
his anxiety disorder.  He also reported experiencing a fair 
amount of vocational impairment including inefficiency due to 
confusion and anger problems.  He farmed so that he could 
work in an isolated environment.  Increasing dementia 
precluded his involvement in occupational pursuits.  Dementia 
did not appear to have been a primary factor in his virtual 
retirement from farm work which was due to physical injuries 
and illness.  The diagnoses were chronic PTSD, dementia, and 
depressive disorder.  A current Global Assessment of 
Functioning (GAF) score of 35 was assigned.  

By rating decision in September 1998, the grant of service 
connection was changed to PTSD to reflect the opinion of the 
VA examiner in June 1998.  A 30 percent evaluation was 
assigned for this disability.


II.  Increased rating claims

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In this case, the veteran has asserted 
that symptoms relative to his psychoneurosis and scars are 
worse than currently evaluated; thus, he has presented well-
grounded claims. 

VA has a duty to assist the veteran in the development of 
facts pertaining to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The Court has held that 
the duty to assist includes obtaining available records which 
are relevant to the claimant's appeal.  The duty to assist is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  It may include providing the veteran 
with a medical examination to determine the nature and extent 
of his disability.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Department in this case has accorded the veteran 
VA rating examinations that present an adequate evidentiary 
base upon which to fairly and fully evaluate the veteran's 
disabilities.  The Board therefore finds that the RO's duty 
to assist the veteran has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

A.  PTSD claim

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under the provisions of Diagnostic 
Code 9411 of the Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.130 (1999).  As the veteran's claim was received in March 
1998, the regulations pertaining to rating psychiatric 
disabilities as revised effective from November 7, 1996 are 
for application in this case.  The revised regulations are 
cited, in pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)......30


Initially, it must be noted that the VA examiner in January 
1998 opined that it was quite likely that the veteran's 
service related head injuries predisposed him to his current 
cognitive changes.  Dementia was diagnosed at that time.  On 
the subsequent VA examination in June 1998, the examiner 
noted the VA examiner's January 1998 opinion.  The examiner 
did not disagree with this assessment or advance an alternate 
opinion.  Thus, the evidence establishes a basis upon which 
the Board is unable to disassociate symptoms relating to the 
service connected psychiatric disability versus any non-
service connected disability.  Thus, all clinical findings 
will be evaluated as part of the veteran's service connected 
grant of disability.  

On VA examinations in January and June 1998, there was 
significant evidence showing that the veteran suffered from 
intermittently illogical, obscure or irrelevant speech.  It 
was noted that the veteran was currently able to do very 
little due to ongoing frustration stemming from anger and 
persistent anxiety.  The veteran was no longer able to even 
function independently in an effective manner around the 
family farm.  Impaired impulse control was reported in the 
form of anger control problems.  The veteran also suffered 
from spatial disorientation.  The record reflects that 
following service, the veteran was unable to adapt to the 
stressful circumstances of a work setting which ultimately 
led him to working on a farm.  In January 1998, the veteran 
admitted that he had withdrawn from many social activities 
and in June 1998 significant social impairment was noted.  
The examiner noted in June 1998 that the veteran suffered 
from slightly limited judgment and depressed mood.  On the 
other hand, there is no evidence of suicidal ideation, 
obsessional rituals or neglect of personal appearance and 
hygiene.  

The June 1998 examiner provided a GAF score of 35 which 
represents some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g. depressed man avoids friends, neglects family and is 
unable to work).  

Although not all of the symptoms for a 70 percent evaluation 
as enumerated under DC 9411 are present in the veteran's 
case, the Board finds that the evidence of record more nearly 
approximates the criteria necessary for the assignment of a 
70 percent evaluation for the veteran's service connected 
PTSD.  There is evidence of occupational and social 
impairment with deficiencies in most of the areas detailed in 
the regulation. 

In addition, the Board must also consider whether a 
disability rating in excess of 70 percent is warranted.  The 
Board concludes that the veteran does not meet the criteria 
for the next higher rating of 100 percent.  The record does 
not show evidence of gross impairment of thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, or inability to maintain minimum hygiene as 
would be required for a 100 percent schedular rating under 
the current regulations.  After thorough review of the 
record, the Board finds that a 70 percent disability rating 
most nearly fits the veteran's symptomatology for PTSD.

This does not, however, preclude the Board from granting a 
higher rating for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. § 
3.321 (b)(1) (1999).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule. Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate. A 100 percent rating is assignable 
when symptoms of mental disorder cause total occupational and 
social impairment, but the medical evidence reflects that 
those manifestations are not present in this case.  Second, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The record shows that the veteran has 
not been hospitalized nor has he received outpatient mental 
health care treatment for PTSD in recent years.  There is no 
evidence that the impairment resulting from PTSD disorder 
warrants extra-schedular consideration.  Rather, for the 
reasons noted above, the Board concludes that the impairment 
resulting from PTSD is adequately compensated by this new 70 
percent schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.


B.  Scars

Under applicable criteria, a 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration.  DC 7803.  A 10 percent evaluation is 
warranted for superficial scars which are tender and painful 
upon objective demonstration.  DC 7804.  Scars may be 
evaluated on the basis of any limitation of function of the 
body part involved.  DC 7805.  A zero percent rating is 
warranted for  slight scars of the head, face, or neck; a 10 
percent rating is warranted for moderate disfiguring scars of 
the head, face or neck; a 30 percent rating is warranted for 
severe scars of the head, face or neck, especially if 
producing a marked and unsightly deformity of eyelids, lips 
or auricles.  Disfiguring scars of the head, face, or neck 
(if complete or exceptionally repugnant deformity results on 
one side of face or marked or repugnant bilateral 
disfigurement occurs) warrant a 50 percent rating.  When in 
addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under DC 7800 may be increased to 80 percent, the 30 
percent to 50 percent, and the 10 percent to 30 percent.  
38 C.F.R. § 4.118, Code 7800. 

The only recent evidence relative to the service connected 
scars is contained in the June 1998 VA scar examination.  The 
veteran reported, in general, that he had small scars which 
had slowly disappeared over the course of time.  The examiner 
noted a 3 inch transverse scar of the parietal area of the 
scalp.  This scar was well healed, non-tender and non-
adherent.  There was no evidence of ulceration, depression, 
inflammation, keloid formation, disfigurement, or functional 
limitation caused by the scar.  The 10 percent evaluation 
currently assigned is the highest possible under DC's 7803, 
7804 and 7805.  Likewise, there is no evidence that the scar 
of the parietal region is a severely disfiguring scar nor is 
there evidence of discoloration or color contrast of the scar 
of the parietal region of the head as would be necessary for 
a 30 percent evaluation under DC 7800.  Moreover, the 
examiner noted that scars of the right elbow and arm had 
faded away.  As noted above, the veteran had reported that 
some of the service connected scars had slowly faded.  He did 
not even mention the service connected scar of the right 
buttock to the examiner.  As a result, there are no clinical 
findings relative to the right arm and buttock scars.  
Accordingly, the preponderance of the evidence is against the 
veteran's increased rating claim for the service connected 
scars.

Moreover, with regard to the service connected scars, the 
Board notes that the evidence in support of the veteran's 
appeal does not even support the currently assigned 10 
percent evaluations for scars of the head, right arm and 
buttock.  These evaluations, however, have been in effect 
since July 1945.  Ratings that have been in effect for more 
than 20 years are protected under the provisions of 38 C.F.R. 
§ 3.951(b).  Accordingly, the 10 percent evaluations for 
shell fragment scars of the head, right arm and buttock are 
protected ratings.


III.  TDIU

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

A total disability rating based on individual unemployability 
may be assigned when, in the judgment of the rating agency, 
there is any impairment of mind or body sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation as a result of service 
connected disabilities.  38 C.F.R. §§ 4.15, 4.16.  Obviously, 
in determining whether an individual is unemployable by 
reason of service connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19.  

The veteran is service connected for PTSD, now rated as 70 
percent disabling; a scar of the parietal region of the head 
which is rated as 10 percent disabling; and scars of the 
right arm and right buttock that are rated as 10 percent 
disabling.  The scars do not interfere with the veteran's 
ability to work.

Prior to the early 1990s, the veteran was able to work on a 
family farm due to the isolated nature of such employment.  
Psychiatric disability, as noted by VA examiners, did not 
appear to be the cause of the veteran's retirement from 
farming.  Rather, the veteran basically "retired" from 
working on the family farm after suffering a physical injury.  

Since that time, however, the January and June 1998 VA 
examinations have demonstrated that the veteran suffers from 
significant and increasing psychological symptoms that, 
independent of physical limitations, have precluded the 
veteran from working.  The GAF score of 35, as assessed in 
June 1998, is demonstrative of an individual who is unable to 
work.  There is no medical evidence or opinion of record to 
the contrary.  The Board therefore finds that the evidence 
supports the veteran's claim that his service connected PTSD 
renders him unable to follow a substantially gainful 
occupation.  


ORDER

Entitlement to a 70 percent evaluation for post-traumatic 
stress disorder is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for shell 
fragment wound scars of the right upper arm and right 
buttocks is denied.

Entitlement to a rating in excess of 10 percent for shell 
fragment wound scars of the right temple, forehead and 
occipital areas is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


